Case: 13-10975   Date Filed: 09/09/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10975
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:12-cr-00014-BAE-GRS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


WILLIAM LUTHER DOUGLAS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (September 9, 2013)

Before DUBINA, MARTIN and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-10975     Date Filed: 09/09/2013    Page: 2 of 5


      Appellant William Luther Douglas appeals the district court’s imposition of

a 56-month sentence after he pled guilty to one count of being a felon in possession

of a gun, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The presentence

investigation report (“PSI”) determined his guideline imprisonment range to be 18

to 24 months. However, the probation officer recommended a sentence of 48

months’ imprisonment on the bases that (1) the offense involved eight guns, six of

which were hidden in the wall behind a bookcase; and (2) Douglas had three prior

convictions: a 1983 grand larceny conviction, a 1994 sexual offense in the third

degree conviction, and a child molestation conviction, for which he was not

imprisoned and he did not count in his criminal history score. The probation

officer also noted that each of the sexual offenses involved Douglas’s underage

daughters. The district court sentenced Douglas to 56 months’ imprisonment

based on the nature and circumstances of his offense, the need for adequate

deterrence, and the need to protect the public from Douglas.

      On appeal, Douglas argues that his sentence is substantively unreasonable in

light of the sentencing factors. He contends that his prior felonies are substantively

unrelated to the instant offense and asserts that there is no evidence of any

wrongdoing beyond his possession of the guns. He additionally argues that his

prior felonies are too remote in time to be related to the instant offense and




                                          2
                 Case: 13-10975    Date Filed: 09/09/2013   Page: 3 of 5


emphasizes that he did not have any intervening convictions. Thus, he submits that

the district court erred by overemphasizing his criminal history.

         We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). “We may set aside a sentence only if we determine, after giving a full

measure of deference to the sentencing judge, that the sentence imposed truly is

unreasonable.” United States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en

banc).

         The district court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2). In

imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. 18 U.S.C.

§ 3553(a)(1), (3)-(7).




                                            3
               Case: 13-10975     Date Filed: 09/09/2013    Page: 4 of 5


      If the district court determines that a sentence outside the applicable

guideline range is appropriate, it must consider the extent of the deviation and

provide sufficient justification for the degree of the variance. United States v.

Williams, 526 F.3d 1312, 1322 (11th Cir. 2008). Likewise, although sentences

outside the guidelines are not presumed to be unreasonable, “we may take the

extent of any variance into our calculus.” United States v. Shaw, 560 F.3d 1230,

1237 (11th Cir. 2009). However, we “must give due deference to the district

court's decision that the § 3553(a) factors, on a whole, justify the extent of the

variance.” Gall, 552 U.S. at 51, 128 S. Ct. at 597.

      “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). In determining a reasonable

sentence, the district court may consider facts that have already been taken into

account in calculating the defendant’s guideline range. Williams, 526 F.3d

at 1324. The district court is free to consider any information relevant to a

defendant’s background, character, and conduct in imposing an upward variance.

Tome, 611 F.3d at 1379.

      We reverse only if “left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by


                                           4
               Case: 13-10975     Date Filed: 09/09/2013    Page: 5 of 5


the facts of the case.” Irey, 612 F.3d at 1190 (internal quotation marks omitted).

“The fact that the appellate court might reasonably have concluded that a different

sentence was appropriate is insufficient to justify reversal of the district court.”

Gall, 552 U.S. at 51, 128 S. Ct. at 597. A sentence imposed well below the

statutory maximum penalty is an indicator of a reasonable sentence. See United

States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Based on our review of the record, we conclude that the district court

adequately discussed the sentencing factors and determined that they required an

above-the-guidelines sentence. Douglas’s offense of unlawfully possessing eight

guns and concealing six of them was very serious. Additionally, his history of

sexually abusing his daughters demonstrated that he was a threat to his family and

society. Thus, the district court appropriately concluded that Douglas’s sentence

needed to provide adequate deterrence and protect the public from him; therefore,

the sentence was substantively reasonable. See Tome, 611 F.3d at 1379; Gall, 552

U.S. at 51, 128 S.Ct. at 597. Additionally, Douglas’s sentence was well below the

10-year statutory maximum sentence, which is an indicator of the reasonableness

of his sentence. See Gonzalez, 550 F.3d at 1324. For the above-stated reasons, we

affirm Douglas’s sentence as reasonable.

      AFFIRMED.




                                           5